Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 CONSULTING AGREEMENT, dated as of September 4, 2007, (this Agreement) by and between ELITE PHARMACEUTICALS, INC., a Delaware corporation with its principal place of business located at 165 Ludlow Avenue, Northvale, NJ 07467 (the Company), on the one hand, and Bridge Ventures, Inc., a Florida corporation, with offices located at 1241 Gulf of Mexico Drive, Sarasota, Florida 34228 (Bridge), and Saggi Capital Inc., a Florida corporation, with offices located at 500 West Highway 316, Citra, Florida 32113 (Saggi, together with Bridge, the Consultants), on the other hand. WHEREAS, the Consultants have relationships with various financial institutions and organizations, as well as with venture capital sources, companies, and/or individuals that seek to invest in emerging growth companies, including those in the pharmaceutical sector, and have developed certain expertise in advising public companies in connection with investor relations matters; and WHEREAS, the Company desires to obtain the services and advice of the Consultants and the Consultants desires to render such services and advice to the Company. NOW, THEREFORE, in consideration of the premises and the covenants and agreements contained herein, and for other good and valuable consideration, the parties agree as follows: 1. S ERVICES The Consultants agree to perform such consulting and advisory services as may be requested by the Chief Executive Officer of the Company or his designee and as the Company and the Consultants shall agree from time to time, including without limitation, the introduction of potential contacts and investors, the attraction of investment capital and providing investor relations services and to generate investor interest in the Company. The Consultants shall render such services either in person (at the Companys facilities or at such other location as is reasonably acceptable to the Company and the Consultants) or by telephone, as the Company may reasonably request. The parties hereto agree that Harris Freedman ( Freedman ) and Sharon Will ( Will , and together with Freedman, the  Consultant Representatives ) shall deliver all of the services on behalf of the Consultants hereunder. 2. T ERM The term of this Agreement shall commence on the date hereof and continue for a period of one hundred eighty (180) days from the date hereof (the Term), subject to earlier termination by the Company under Section 4(e) hereof. 3. C OMPENSATION 3.1. Cash Compensation During the Term, the Company will pay the Consultants, collectively, consulting fees in the amount of Ten Thousand Dollars (US$10,000) per calendar month ( Monthly Consulting Fee ) and shall reimburse the reasonable out of pocket expenses approved by the Company and necessarily incurred by the Consultants in connection with the performance of its services hereunder. The Consultants will invoice the Company for consulting fees and expenses on a monthly basis, in a form reasonably satisfactory to the Company, and the Company agrees to pay such invoices on a monthly basis after receipt thereof.
